Exhibit 10.44
 
LETTER OF INTENT


February 4, 2014


Trevor Folk
Shoreline Energy Corp.
500, 500 4th Avenue SW
Calgary, AB T2P 2V6


Dear Trevor:


This letter outlines the proposal by Lilis Energy, Inc. (“Lilis”) to combine
with Shoreline Energy Corp. (“Shoreline” and together with Lilis, the “Parties”,
and each individually, a “Party”), in an acquisition transaction by way of a
take-over bid, plan of arrangement or other means  (the “Transaction”) on the
terms and conditions contained herein. This letter replaces and supersedes the
Non-Binding Letter of Intent entered into between the Parties as of January 16,
2014.


1.             Transaction.  Lilis proposes to acquire Shoreline with Lilis
being the surviving corporation.  Based on the information received to date,
each of the shareholders of Shoreline would exchange or convey all common shares
of Shoreline (the “Shoreline Shares”) outstanding immediately prior to the
Transaction. The consideration for the purchase or exchange of all Shoreline
Shares outstanding at the Closing time (the “Purchase Price”) shall be 6,666,666
shares of common stock of Lilis (the “Lilis Shares”) at a deemed price of $3.00
per Lilis Share.
 
All outstanding options to acquire Shoreline Shares issued and outstanding
pursuant to Shoreline’s stock option plan shall be either (i) exercised prior to
the Closing time; (ii) converted to options to acquire a like number of Lilis
Shares; or (iii) cancelled for nominal consideration, as determined by Shoreline
and/or the holder(s) of the Shoreline options.
 
All outstanding warrants to acquire Shoreline Shares shall be converted to
warrants to acquire a like number of Lilis Shares in accordance with their terms
and pursuant to the Transaction.
 
2.             Due Diligence Investigation; Cooperation.  Each of the Parties
will continue its due diligence investigation of the legal, business,
environmental and financial conditions of the other Party.  Each of the Parties
will extend its full cooperation to the other Party and its lawyers, accountants
and other representatives in connection with such due diligence
investigation.  Upon execution of this letter, each Party shall make available
all financial and legal information requested by or on behalf of the other
Party, its financing sources, and their representatives, including independent
accountants and counsel, in connection with its due diligence review of such
Party, including at all reasonable times and upon reasonable notice, access to
such Party’s books, records, facilities, properties, employees, accountants and
attorneys.   Each of the Parties will extend its full cooperation to the other
Party and its lawyers, accountants and other representatives in connection with
the preparation of necessary pro forma financial statements, proxy and
information statements for the Parties’ shareholder meetings, and otherwise as
required to satisfy the conditions set forth in Section 3 of this letter.
 
3.             Conditions to Closing.  The obligations of either Party to
consummate the Transaction will be subject to the satisfaction of the following
conditions, among others:
 
(a)           Each Party shall have completed its due diligence investigation of
the other Party in scope, detail and substance, and of results, satisfactory to
such Party in its sole discretion;
 
(b)           Each Party shall have obtained customary fairness opinions;
 
 
Page 1

--------------------------------------------------------------------------------

 
 
(c)           The Parties shall have negotiated and executed a mutually
acceptable definitive agreement governing the Transaction, including appropriate
covenants, conditions, representations and warranties (the “Definitive
Agreement”);
 
(d)           Shoreline shall have secured a new credit facility to replace its
(i) $3 million loan with Acceleration Resources LLC secured by Wattenberg ORRI
properties, (ii) $5 million loan with Century secured by Wattenberg WI
properties, and (iii) $10 million loan / royalty obligation with Devon Canada
secured by gas property in northern Alberta (the “Devon Loan”), each in a
manner, form and substance satisfactory to Lilis, provided that the amount
allocated to the Devon Loan shall be no greater than $5 million;
 
(e)           Shoreline shall have secured a new conventional credit facility,
assumable by Lilis in connection with the Transaction, the proceeds of which are
to be used to repay outstanding debt owing to Alberta Treasury Branches, and for
working capital purposes following the Transaction, all in a form and substance
satisfactory to Lilis;
 
(f)            Shoreline shall have reached a settlement of the pending lawsuit
regarding title to certain of Shoreline’s Wattenberg WI properties without any
material adverse change to the financial position of Shoreline, the number of
outstanding Shoreline Shares, or Shoreline’s interests in its assets (taken as a
whole);
 
(g)           Shoreline shall have satisfied any liability to its executives,
directors or other employees with respect to obligations of Shoreline pursuant
to all employment or consulting services agreements, director compensation
programs, termination, severance, change of control, bonus and retention plans
or policies for severance, termination, change of control, vacation pay, bonus
or retention payments, and any payments related to any incentive plan, arising
out of or in connection with the Transaction. The Parties understand and agree
that in connection with the foregoing, Shoreline shall make aggregate payments
of up to $1 million to satisfy accrued director fees, accrued and unpaid wages
and accrued and unpaid consulting fees, and that such payment shall not be
subtracted from the Purchase Price;
 
(h)           Lilis and Shoreline shall work together to agree on the senior
executives and employees of Shoreline who will continue to be employed with
Lilis after the Transaction and the terms and conditions of any such employment.
 
(i)            Shoreline shall have received approval of the holders of the
outstanding Shoreline debentures (the “Shoreline Debentures”) to convert the
Shoreline Debentures into preferred shares of Lilis having a substantially
equivalent coupon and conversion rate, which preferred shares shall not be
redeemable by the holders, shall be redeemable by Lilis at any time after
issuance and will be subject to mandatory conversion if the trading price of
Lilis common stock is more than 120% of the conversion price for more than 10
days;
 
(j)            An interim order of the Court of Queen's Bench of Alberta (the
“Court”) concerning the Transaction (the “Interim Order”) shall have been
granted in form and substance satisfactory to Lilis and Shoreline, and such
order shall not have been set aside or modified in a manner unacceptable to
Lilis or Shoreline, on appeal or otherwise;
 
(k)           The shareholders of Shoreline shall have passed a resolution
approving the Transaction in accordance with the Interim Order;
 
(l)            The shareholders of Lilis shall have passed a resolution
approving the Transaction;
 
 
Page 2

--------------------------------------------------------------------------------

 
 
(m)           A final order the order of the Court approving the Transaction
shall have been granted in form and substance satisfactory to Lilis and
Shoreline, acting reasonably, and such order shall not have been set aside or
modified in a manner unacceptable to Lilis or Shoreline, on appeal or otherwise;
 
(n)           The Articles of Arrangement to be sent to the Alberta Registrar of
Corporations in accordance with the Transaction shall be in form and substance
satisfactory to Lilis and Shoreline;
 
(o)           Any approval of the Transaction required under the Competition
Act, R.S.C. 1985, c. C-34, as amended shall have been obtained;
 
(p)           All necessary written notifications with respect to the
Transaction shall have been provided to the minister of the Canadian federal
government responsible for the Investment Canada Act;
 
(q)           No act, action, suit, proceeding, objection or opposition shall
have been threatened or taken before or by any governmental authority or by any
elected or appointed public official or private person, whether or not having
the force of law, and no law, regulation, policy, judgment, decision, order,
ruling or directive (whether or not having the force of law) shall have been
proposed, enacted, promulgated, amended or applied, which has had or, if the
Transaction were consummated, would result in a material adverse effect on
Shoreline or Lilis, or would materially impede the ability of the parties to
complete the Transaction;
 
(r)            The Transaction shall have been consummated on or before April
30, 2014 (the “Outside Date”);
 
(s)            Between the date hereof and the consummation of the Transaction,
there shall not have occurred any material adverse change with respect to either
Shoreline or Lilis;
 
(t)            Lilis and Shoreline shall have obtained all consents, waivers,
permissions and approvals necessary to complete the Transaction by or from
NASDAQ with respect to the additional listing of the Lilis common stock to be
issued pursuant to the Transaction, it being understood that Lilis will become a
“reporting issuer” in Canada unless exempt under applicable laws and that it
will not list its shares on the TSX;
 
(u)           Both Shoreline and Lilis shall have furnished the other with
certified copies of the resolutions duly passed by its board of directors and
shareholders approving the Transaction;
 
(v)           Shoreline shareholders holding not more than 5% of the Shoreline
Shares then outstanding shall have validly exercised, and not withdrawn, dissent
rights, and Shoreline shall have provided to Lilis a certificate of a senior
officer certifying such;
 
(w)           Executed resignations and releases (mutual releases in the case of
directors and officers) in a form satisfactory to Lilis, shall have been
received by Lilis from all directors or officers;
 
(x)            Shoreline shall have not more than 8,939,067 Shoreline Shares
outstanding; and Shoreline confirms that, as at the date hereof, there are
8,939,067 Shoreline Shares outstanding;
 
(y)           Lilis shall have not more than 33,000,000 common shares
outstanding immediately after closing of the Transaction assuming full
conversion of the outstanding debentures of Lilis (the “Lilis Debentures”) and
completion of all steps contemplated in this agreement;
 
 
Page 3

--------------------------------------------------------------------------------

 
 
(z)            Lilis shall have secured a new credit facility of not less than
$15 million. Lilis shall pay no more than $15 million of this facility or such
other amount and on such other terms as are reasonably agreed by the Parties to
pay out and extinguish in full the existing $19 million facility with Hexagon;
 
(aa)          Lilis’s total debt (including any working capital deficiency, and
convertible debt instruments) shall not exceed $20 million;
 
(bb)         The outstanding Lilis Debentures shall be converted in their
entirety to Lilis Shares;
 
(cc)          Lilis shall have not less than $10 million cash or available
credit at time of closing;
 
(dd)         The parties shall have agreed upon an acceptable approach to
resolution of the “sandwich structure” tax issues related to the Transaction;
and
 
(ee)          All third party, shareholder and governmental consents and
approvals necessary for the consummation of the Transaction shall have been
received;
 
it being understood that as used in this Section 3, the term “satisfactory to
Lilis” shall mean in the sole discretion of the board of directors of Lilis,
acting reasonably.
 
Certain conditions set forth above assume the Transaction is structured as a
Plan of Arrangement; in the event the Transaction is structured as a take-over
bid or otherwise, such conditions shall be modified accordingly.
 
4.             No-Shop Agreement.
 
(a)          Each of the Parties acknowledges that the other Party will devote
substantial time and incur out-of-pocket expenses (including attorneys’,
accountants’ and consultants’ fees and expenses) in connection with the
Transaction (collectively, “Acquisition Expenses”).  To induce Lilis to incur
Acquisition Expenses, Shoreline agrees that from and after the signing date of
the Definitive Agreement until the earlier of: (i) the closing  of the
Transaction pursuant to the Definitive Agreement, (ii) the date upon which Lilis
notifies Shoreline in writing that does not wish to proceed with the
Transaction, or (iii) February 28, 2014 (the “Exclusivity Period”), Shoreline
shall not, nor shall Shoreline permit any of its officers, directors, agents or
affiliates to: (A) enter into any written or oral agreement or understanding
with any person or entity regarding Another Transaction (as defined below); (B)
solicit, encourage, enter into or continue any negotiations or discussions with
any person or entity regarding the possibility of Another Transaction, or
solicit, entertain or review any offers or proposals regarding Another
Transaction; or (C) except as otherwise required by law, court order or similar
compulsion, provide any nonpublic financial or other confidential or proprietary
information regarding Shoreline (including this letter and any other materials
containing Lilis’s proposal and any other financial information, projections or
proposals regarding Shoreline) to any person or entity whom Shoreline knows, or
has reason to believe, would have any interest in participating in Another
Transaction.  Lilis will promptly notify Shoreline of its decision to no longer
pursue the Transaction pursuant to clause (ii) above. In the event Shoreline
shall receive any offer or proposal, directly or indirectly, relating to Another
Transaction, or any request for disclosure or access to information, it shall
promptly inform Lilis as to any such offer or proposal and will cooperate with
Lilis by furnishing copies of any such offer or proposal and any information
relating thereto it may reasonably request.  As used herein, the term “Another
Transaction” means the sale (whether by sale of stock, merger, consolidation or
other disposition) of all or any part of the business of Shoreline or any
material portion of the assets of Shoreline or issued or unissued capital stock
of Shoreline.
 
 
Page 4

--------------------------------------------------------------------------------

 
 
(b)          Shoreline hereby represents to Lilis that Shoreline is not bound to
negotiate Another Transaction with any other person or entity, and that
Shoreline’s execution of this letter does not violate any agreement to which
Shoreline is bound or to which any of the assets of the Shoreline are subject.
 
5.             Expenses.  Each of the Parties will bear its own expenses and
costs of the transactions contemplated hereby, including, but not limited to,
the fees of attorneys and financial advisors, provided that the fees and
expenses of Shoreline shall reduce the Purchase Price on a dollar-for-dollar
basis.
 
6.             Confidentiality.  Except for the use of such information and
documents in connection with the proposed transactions or as otherwise required
by law or regulations, each Party, for itself and its lawyers, accountants and
other representatives, agrees to keep confidential any information obtained by
it from the other Party in connection with its investigations or otherwise in
connection with these transactions and, if such transactions are not
consummated, to return to the other Party any documents and copies.
 
7.             No Third Party Beneficiaries. This letter shall be binding upon
and inure to the benefit of the Parties hereto. Nothing in this letter, express
or implied, is intended to or shall confer upon any other person or entity any
right, benefit or remedy of any nature whatsoever under or by reason of this
letter.
 
8.             Entire Agreement. This letter and the confidentiality agreement
dated June 20, 2013 between Lilis and Shoreline entered into in connection with
the transaction contemplated herein constitute the entire agreement between the
Parties pertaining to the subject matter hereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, between the Parties with respect to the subject matter hereof.  Neither
party shall have any liability or obligation in respect of the prior Letter of
Intent, dated January 16, 2014.
 
9.             Governing Law.  This letter of intent, and the Definitive
Agreement, shall be governed by and construed in accordance with the internal
laws of the State of Colorado without giving effect to any choice or conflict of
law provision or rule (whether of the State of Colorado or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Colorado. Each Party consents to the exclusive
jurisdiction and proper venue of the state and federal courts located in Denver,
Colorado for any claim, dispute or controversy hereunder in any such suit,
action or proceeding and irrevocably waives, to the fullest extent, any argument
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any Party anywhere in the world, whether within or without the
jurisdiction of any such court. Each of the Parties, knowingly, voluntarily and
intentionally waives any right to trial by jury in any action or other legal
proceeding brought by the other Party arising out of or relating to this letter
of intent or the transactions contemplated hereby or any other document relating
or pertaining to this letter of intent or the transactions contemplated hereby.
Notwithstanding the foregoing, any Plan of Arrangement entered into between the
Parties shall be governed, including as to validity, interpretation and effect,
by the laws of the Province of Alberta and the federal laws of Canada applicable
therein.
 
 
Page 5

--------------------------------------------------------------------------------

 
 
10.            Counterparts.  This letter may be signed in two or more
counterparts, any one of which need not contain the signature of more than one
Party, but all such counterparts taken together will constitute one and the same
agreement.
 
11.            Binding Effect; Termination.  This letter is intended to create a
binding obligation of both Parties to proceed with the transactions contemplated
hereby, subject to the terms and conditions set forth herein.  Lilis shall have
the right to terminate this letter without any further obligation unless obtains
Shoreline delivers to it forbearance or similar agreements from each of its
lenders identified in Sections 3(d) and 3(e) above on or prior to February 6,
2014, and each of Lilis and Shoreline shall have the right to terminate this
letter without any further obligation if it determines, in its reasonable
discretion, that satisfaction of the closing conditions is impracticable. This
letter will automatically terminate on the Outside Date, or otherwise by mutual
written agreement. Section 4 shall cease to be effective at the end of the
Exclusivity Period.  Sections 5 through 11 shall continue to be binding on the
Parties notwithstanding any abandonment of the Transaction or expiration of the
Exclusivity Period.
 
 
Page 6

--------------------------------------------------------------------------------

 
 
If you agree to the foregoing, please return a signed copy of this letter to the
undersigned no later than 5:00 p.m. MST on February 4, 2014, after which time
this letter will expire if not so accepted.
 

 
Lilis Energy, Inc.
           
By:
/s/ Abraham Mirman           Abraham Mirman, President  

 
Agreed and accepted this 4th day of February, 2014:


Shoreline Energy Corp.
 
By:
Trevor Folk
   
Trevor Folk, Chief Executive Officer
 


Page 7

--------------------------------------------------------------------------------